 In the Matter of MONTGOMERY WARD & CO., INCORPORATED)andINTER-NATIONAL LONGSHOREMEN'S & WAREHOUSEMEN'S UNION, CIOCase No. 16-R-1548.-Decided May 16, 1946Mr. William D. Powell,of Chicago, Ill., andMr. J. H. Cason,of FortWorth, Tex., for the Company.Messrs. Don VestalandJames Ball,both of Fort Worth, Tex., for theUnion.Mr. Charles B. Slaughter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Longshoremen's & Ware-housemen's Union, CIO, herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation of em-ployees of Montgomery Ward & Co., Incorporated, Fort Worth, Texas,herein called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Glenn L. Moller, TrialExaminer. The hearing was held at Fort Worth, Texas, on February 27,1946. The Company and the Union appeared and participated. All partieswere afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues. The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMontgomery Ward & Co., Incorporated,is an Illinoiscorporation li-censed to do business in the State of Texas. The Company is engaged'The title of the Company was amendedat thehearing,designating it as it appears in thecaption.68 N. L. R. B., No. 8.32 MONTGOMERY WARD & CO.,INCORPORATED33in the business of retail distribution of merchandise, operating retailstores and mail order houses in various cities in the United States, in-cluding a retail store and mail order house, located in the same building,in the city of Fort Worth, Texas.During the period August 1, 1944, to January 31, 1945, the-Companypurchased and received at its Fort Worth retail store from points outsidethe State of Texas merchandise valued at approximately $1,800,000. Dur-ing the same period the Company's Fort Worth retail store sold anddelivered to points outside the State of Texas merchandise valued atapproximately $9,000.During the same period the Company's FortWorth mail order house purchased and received from points outside theState of Texas merchandise valued at approximately $6,800,000 and soldand delivered to points outside the State of Texas from its Fort Worthmail order house merchandise valued at approximately $4,500,000. TheCompany's current operations are substantially the same as for the periodset forth above.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalLongshoremen's &Warehousemen'sUnion, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the employees of the Company'sProtection Service Department, until the Union has been certified by theBoard as their representative.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employees inthe unit alleged by it to be appropriate 2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESOn November 1, 1945, the Board issued its Decision and Direction ofElections, finding that the employees in the Company's Fort Worth mailTThe Field Examiner reported that the Union submitted eight application-for-membershipcards bearing the names of employees listed on the Company's pay roll for the period endingOctober 31, 1945,and that there are nine employees in the alleged appropriate unit. 34DECISIONSOF NATIONAL LABORRELATIONS BOARDorder house and the employees in the retail store constitute separate ap-propriate units.3 The employees of the Protection Service Department, adepartment of the mail order house, were excluded from the unit of mailorder employees, the Board concluding, on the basis of the record thenbefore it, that these employees perform certain monitorial duties. TheUnion won the elections in both units and was certified by the Board onDecember 7, 1945.The Union in the instant proceeding seeks a separate election amongthe employees in the Protection Service Department, contending that theyconstitute a separate appropriate unit. The Company opposes the settingup of a separate unit of such employees, contending that they are an inte-gral part of the mail order house organization and should properly be apart of the large unit.The Protection Service Department is under the direction of a depart-ment head and an assistant department head, both of whom the partiesagree are supervisory employees. This department services both the mailorder house and the retail store. The non-supervisory employees in thedepartment are a secretary to the department head, several watchmen,and one investigator. Although the Union desires to exclude the secre-tary, it is clear that she performs no duties which are of a confidentialnature with respect to labor relations and the Company seeks to includeher in the unit. We find nothing in the record justifying the exclusion ofthe secretary and therefore shall include her.4The watchmen are uniformed but are unarmed and are not deputizednor militarized. Those who work during the day are stationed at the vari-ous entrances and exits of the store. Their primary function is to aid cus-tomers in locating the various departments and to watch for shoplifterswhen persons suspected of shoplifting are reported to them by the em-ployees.The watchmen on night duty perform the usual functions ofnight watchmen, watching for fires, seeing that the premises are locked,and turning on and off lights. None of the watchmen has any special re-sponsibility for observing or checking upon the activities or conduct ofother employees.The investigator is unarmed, does not wear a uniform, and is neitherdeputized nor militarized. His principal function is to move about throughthe retail store to protect against shoplifting by the customers. Virtuallyallobservation of customers by him occurs when suspected thefts arereported to him by employees. He, like the watchmen, has no responsibil-ity to look for violations of the law or of plant rules by other employees.The Company expects all of its employees to report such violations, nots 64 N. L.R. B. 674.It is notedthat boththe existing units include clerks whose duties are similar to those of thesecretary.See footnote3, supra. MONTGOMERY WARD & CO., INCORPORATED35placing any special responsibility for such action upon the ProtectionService employees.On the basis of the more complete recor.d now before us, we are per-suaded that the employees in the Protection Service Department do notperform monitorial duties and may therefore appropriately be included inthe unit presently represented by the Union.We shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among all employees inthe Protection Service Department of the Company's Fort Worth mailorder house, including the secretary to the department head, but exclud-ing the department head, assistant department head, and any other super-visory employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction. In the event that amajority of the employees select the Union as their bargaining agent, theywill thereby have indicated their desire to be included in the unit with theremainder of the employees of the mail order house and will be part ofsuch unit .5DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Montgomery Ward & Co.,Incorporated, FortWorth, Texas, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of the Re-gional Director for the Sixteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employees inthe group described in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated prior toMatterof Armour& Company, 40 N L R B 1333696966-46-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of the election, to determine whether or not they desire to berepresented by International Longshoremen's & Warehousemen's Union,CIO, for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.